Citation Nr: 1614216	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  09-04 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include an adjustment disorder with depressed mood, and to include as due to menorrhagia, claimed as residuals of a caesarean section, to include an abdominal scar.

2.  Entitlement to service connection for a low back disorder, to include sacroiliitis, and to include as due to menorrhagia, claimed as residuals of a caesarean section, to include an abdominal scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from May 2007 to August 2007.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction is now with the VA RO in Roanoke, Virginia. 

The issue of entitlement to service connection for a low back disorder, to include sacroiliitis, is addressed in the Remand portion of the decision below.


FINDING OF FACT

The Veteran's adjustment disorder with depressed mood is due to her service-connected menorrhagia.


CONCLUSION OF LAW

The criteria for an adjustment disorder, with depressed mood, have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims the symptoms of her menorrhagia have caused psychiatric disorder, diagnosed as an adjustment disorder with depressed mood.  The Veteran has alleged that she has had continuous abdominal pain since service, which has caused her current psychiatric disorder.  In September 2015, the RO granted service connection for menorrhagia, finding it existed prior to service and was permanently aggravated by service.  

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, a disability that is proximately due to, or results from, another disease or injury for which service connection has been granted, will be considered part of the original disorder.  38 C.F.R. § 3.310(a).

At a December 2007 VA mental health examination, the examiner diagnosed adjustment disorder, with depressed mood and found the "clear precipitants" for her psychiatric disorder were her abdominal pain and the sequelae from them.  The examiner reasoned that the Veteran's abdominal pain effectively cost her "a budding career in the military," caused marital difficulty, rendered the Veteran physically unable to lift her daughter and perform other tasks that a mother of a young child would like to perform, and caused the Veteran to worry about her physical health and fertility.  There is no conflicting evidence of record.  As such, service connection for adjustment disorder with depressed mood, as due to menorrhagia, is granted.


ORDER

Service connection for an adjustment disorder with depressed mood is granted.


REMAND

In her original August 2007 claim, the Veteran filed a claim for service connection for an "abdominal strain (aggravated C-section scar)," and a claim for secondary service connection for a "low back condition."  In an April 2008 rating decision, the RO denied the Veteran's claims, and the Veteran appealed.  In December 2014, the Board remanded the Veteran's claims and broadened her claim for an abdominal strain to include all residuals of a caesarean section.  Following a July 2015 VA gynecological examination, the RO granted service-connection for menorrhagia in a September 2015 rating decision, finding that it pre-existed the Veteran's active duty service and was permanently aggravated by service.

At a February 2008 VA spine examination the examiner diagnosed sacroiliitis and found that it was secondary to an abdominal strain.  Although the Veteran experienced an abdominal strain during service, and originally filed her claim in August 2007 as one for an "abdominal strain (aggravated C-section scar)," service connection has only been granted for menorrhagia, which was aggravated by active duty service.  Accordingly, a new examination is required to determine if the Veteran's service-connected menorrhagia has caused a low back disorder.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Regardless of the Veteran's response, the RO must obtain all outstanding VA treatment records.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.

2.  The Veteran must be afforded the appropriate VA examination to determine whether any low back disorder found, to include sacroiliitis, is related to her military service.  All pertinent symptomatology and findings must be reported in detail, and any indicated diagnostic tests and studies must be accomplished.  The electronic claims file must be made available to the examiner.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state:

* Whether any currently or previously diagnosed abdominal strain is related to the abdominal strain shown in service.  I

* Whether any currently or previously diagnosed low back disorder, to include sacroiliitis, is due to or aggravated by her menorrhagia.  The examiner must discuss the evidence upon which this determination is based and provide a thorough rationale for any opinion provided.

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

5.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and her representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


